Citation Nr: 1719661	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints, to include the left hand, left wrist, bilateral hips, bilateral ankles, and bilateral feet.

2.  Entitlement to service connection for right great toe gout.

3.  Entitlement to service connection for left great toe gout.

4.  Entitlement to service connection for gout of multiple joints other than the right and left great toes, to include the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to September 1969 and from February 1984 to July 1984, with additional service in the Air and Army National Guards, and Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  The Board remanded the case in November 2014 for additional development and it now returns for further appellate review.  

As noted in the Board's November 2014 remand, during the Veteran's August 2014 hearing, he appeared to raise the issue of entitlement to service connection for lumbar spine arthritis and right hand arthritis.  However, the Board observed that a claim for service connection for an L4 fracture was denied in a May 1993 rating decision and petitions to reopen such claim were denied in June 2004 and July 2006.  Further, a claim for service connection for a right hand disability was denied in a May 1993 rating decision.  Consequently, as the Board did not have current jurisdiction over such previously denied claims and it was unclear whether the Veteran intended to file petitions to reopen these previously denied claims, the Board advised him that, if in fact he wished to do so, he should so inform the RO.  To date, it does not appear that he has done so.  However, in connection with the August 2015 VA examination conducted pursuant to the November 2014 remand, the examiner opined that the Veteran's lumbar spine degenerative joint disease, degenerative disc disease, and spinal stenosis, and right hand degenerative joint disease were related to service.  Consequently, the Board finds that such issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 
38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Arthritis of multiple joints, including the left hand, left wrist, bilateral hips, bilateral ankles, and bilateral feet, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of service discharge.

2.  Right great toe gout is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of service discharge.

3.  Left great toe gout is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of service discharge.

4.  Gout of multiple joints, including the left ankle, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of multiple joints, including the left hand, left wrist, bilateral hips, bilateral ankles, and bilateral feet, have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for right great toe gout have not been met.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309 (2016). 

3.  The criteria for service connection for left great toe gout have not been met.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309 (2016). 

4.  The criteria for service connection for gout of multiple joints, including the left ankle, have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a September 2009 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Veteran reported during his August 2014 hearing that he was hospitalized at McGuire Air Force Base in New Jersey for an injury he experienced in 1966.  However, service treatment records (STRs) relating to this hospitalization could not be located.  In this regard, after unsuccessfully attempting to locate these records, the Agency of Original Jurisdiction (AOJ) notified the Veteran in August 2016 that STRs related to a hospitalization at McGuire Air Force Hospital could not be located and were therefore unavailable for review.  The Veteran was provided an opportunity to submit these records or identify alternate sources of this information; however, he did not do so.  38 C.F.R. § 3.159(e).  Based on the foregoing, the Board finds that no further attempts to procure these records are required.  

Moreover, the Veteran's other STRs, service personnel records, and post-service VA treatment records have been obtained and considered.  He has not identified any other outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also provided a VA examination in regard to these claims in August 2015.  The Board finds that this examination and accompanying opinion is adequate to decide the issues as it is predicated on an interview with the Veteran, a review of the record, and a physical examination with diagnostic testing.  In addition, the opinion of the VA examiner considered the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales which relied on and citied to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the August 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his arthritis and gout, the type and onset of symptoms, and his contention that events in service caused such disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's testimony, the Board remanded the claims in order to obtain outstanding service records and updated VA treatment records, and afford the Veteran a VA examination so as to determine the nature and etiology of his arthritis and gout.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's November 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in November 2014, the matter was remanded in order to obtain records pertaining to the Veteran's hospitalization in September 1966, STRs and personnel records related to his Army and Air Force National Guard service, and updated post-service VA treatment records, and afford him a VA examination so as to determine the nature and etiology of his claimed disorders.  Thereafter, the AOJ attempted to locate the records from the Veteran's claimed 1966 hospitalization in December 2014 and advised the Veteran they were unavailable after being unable to locate them in August 2016, obtained STRs and personnel records related to the Veteran's Army National Guard, Air Force National Guard, and Air Force Reserve service in June and August 2016, associated updated VA treatment records with the file in December 2014 and June 2015, and afforded the Veteran a VA examination in regard to his claims in August 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's November 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable." 
38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Furthermore, pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

In addition, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

Furthermore, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has arthritis in multiple joints and gout in his right great toe, left great toe, and other joints due to his military service.  In July 2009, he reported that such were the result of parachute jumps, including one that resulted in serious injury and damage to multiple joints.  Thereafter, in January 2011, the Veteran submitted a statement in which he claimed to have experienced a compound fracture of his left foot, a broken ankle, and a twisted knee in a fall in Turkey in the winter of 1962.  During the August 2014 hearing, he attributed his claimed disorders to 1,200 in-service parachute jumps, slipping and falling while stationed in Turkey, playing football while serving in England, and serving in jungle and desert environments.  In this regard, the Veteran reported being injured when his parachute did not open properly while he was stationed at McGuire Air Force Base.  However, he also reported that he experienced a head injury and some splinters, but not an injury to his joints, during this accident.  He further reported breaking his left ankle during service, but did not clearly indicate when or how this injury occurred.  Subsequently, in August 2016, the Veteran submitted a statement indicating that he had broken his left foot and left ankle while stationed in Turkey along with photographs of himself from his time in service.

Arthritis Claim

The Veteran's STRs are negative for any complaints, findings, or diagnoses referable to arthritis of his left hand, left wrist, bilateral hips, bilateral ankles, and bilateral feet.  Despite the Veteran's reports of breaking his left ankle and left foot during service, there are no treatment records in regard to such injuries.  In this regard, while a June 1968 STR reflects that the Veteran's left knee twisted and slipped out of joint, such is negative for any report of an injury to the left ankle or left foot.  The Veteran's in-service examinations are also void of any injuries referable to the joints he now claims are affected by arthritis.  Furthermore, during a September 1965 examination, he checked "no" in regard to having ever had arthritis, foot trouble, or bone, joint, or other deformity.  In addition, April 1966 and April 1967 examinations were marked normal for his upper extremities, lower extremities, and feet.  The Veteran reported during his September 1969 separation examination in-service injuries to his right and left knees, but did not report any significant medical or surgical history in regard to his left foot, left ankle, or other joints.  Thereafter, on examinations in March 1982 and February 1984, the Veteran marked that he had broken bones, but indicated that he was referring to breaking his right wrist during a March 1980 period of INACDUTRA.  Post-service VA treatment records from September 2007 contain a rheumatology treatment note regarding x-rays showing degenerative changes and reflected a diagnosis of osteoarthritis, but the affected joint or joints were not specified.  

The Veteran was examined by VA in regard to his arthritis claim in August 2015.  The examiner found that the Veteran had degenerative arthritis in his left hand, right wrist, left ankle, bilateral hips, and bilateral feet but not in his left wrist or right ankle.  While the examiner also concluded that it is more likely than not that the Veteran's right wrist arthritis was related to service, the Board notes that he is already service-connected for such disability with an effective date of November 30, 1992.

In addition, the examiner concluded that it is less likely than not that the degenerative changes in the Veteran's left hand were incurred in or caused by an in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran's STRs did not contain any injury or symptoms referable to his left hand.  The examiner further stated that the Veteran denied having any symptoms in his left hand.  The examiner concluded that such degenerative changes are more likely due to minor age related changes over the last 30 years following his discharge from service.  

In regard to the Veteran's degenerative changes in his bilateral hips, the examiner stated that the Veteran reported that he did not have any hip problems in service.  The examiner noted that his hip arthritis was very mild and, therefore, such changes were in their early stages.  The examiner explained that, if parachute jumps had injured his hips, the Veteran would display a similar degree of arthritis in both his hips and in his spine.  However, the examiner instead found that the Veteran presented with severe arthritis in his spine while his hip arthritis was mild.  The examiner thus concluded that the Veteran's hip arthritis was less likely than not caused by an in-service injury or event.

The examiner also concluded that the Veteran's left ankle degenerative changes were less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner observed that there were no STRs showing the Veteran experienced an ankle injury during service.  She noted that the Veteran was on crutches during a March 2004 VA examination due to left foot and ankle pain and an August 2007 VA clinic note in which he reported twisting his left ankle two weeks earlier.  The examiner further noted that a March 2014 orthopedic note stated that the Veteran had injured his left ankle one month earlier but had no previous left ankle problems.  The examiner concluded that this suggested the 2004 and 2007 left ankle injuries had healed and that the Veteran did not have any ankle injuries during service.  

In addition, the examiner found that the Veteran's bilateral foot arthritis was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that there are no STRs referable to the Veteran's feet.  She further reported VA records also do not mention any foot problems until the March 2004 VA examination when the Veteran was noted to be on crutches for left ankle and foot pain of undetermined etiology.  The examiner stated that, following that record, his foot complaints were only related to his gout flare-ups.  The examiner concluded that, as the bilateral degenerative changes in the Veteran's feet were mild and asymptomatic, they likely reflected normal age related changes and are less likely than not from service.

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim for service connection for arthritis of multiple joints, to include the left hand, left wrist, bilateral hips, bilateral ankles, and bilateral feet.  The Board further finds that the opinion of the August 2015 VA examiner, provided after reviewing the record and examining the Veteran, is highly probative as it reflects consideration of all relevant facts and the examiner provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  In addition, as neither the Veteran's post-service treatment records nor the August 2015 VA examiner reflect a diagnosis of arthritis in his left wrist or right ankle, arthritis of such joints cannot be service-connected due to a lack of a current disability.  See Brammer, supra; McClain, supra; Romanowsky, supra.  

While the Veteran believes that his arthritis is related to his service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of arthritis is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his arthritis is not competent evidence and, consequently, is afforded no probative weight.

To the extent that the Veteran's reports of breaking his left ankle and left foot during service, although he is competent to report experiencing such injuries, the Board finds that he is simply not a reliable historian as to this aspect of his claims.  As noted above, the Veteran has reported twisting his knee and breaking his left ankle and left foot during a fall while stationed in Turkey in 1962.  While his STRs show that he twisted his left knee in service, this occurred in 1968 when he was stationed in England and, as noted above, there is no mention of associated left ankle or left foot injuries sustained at such time.  In fact, the Veteran's STRs do not contain any treatment or report of symptoms in regard to his left ankle or left foot.  The Board notes that, while records related to the Veteran's claimed hospitalization at McGuire Air Force Base could not be located, he stated during his hearing that he did not sustain injuries relevant to the claims on appeal at such time.  Furthermore, in-service examinations show that, while he reported injuries to the right knee, left knee, and right wrist, the Veteran did not report experiencing injuries to his left ankle and left foot.  In addition, the August 2015 VA examiner concluded that post-service VA treatment records indicated that the Veteran did not experience a relevant left ankle injury during service.  Thus, the Board finds the contents of the Veteran's contemporaneous STRs and post-service VA treatment records, and the absence of supporting evidence therein, to be more probative than the statements of the Veteran made decades after service and years after such post-service treatment and in the context of pursuing compensation benefits.  Caluza, supra.

Importantly, in making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, he may simply be mistaken in his recollections due to the fallibility of human memory for events that occurred decades ago.  This is consistent with the law's view of memory in general.  See generally Seng v. Holder, 584 F.3d 13, at 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) (cited by Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

The Board further acknowledges that arthritis is considered a chronic disease and is subject to presumptive service connection on such basis.  However, the Veteran does not contend, and the evidence does not show, that he manifested arthritis of his left hand, left wrist, bilateral hips, bilateral ankles, and/or bilateral feet within one year of service or that he experienced a continuity of symptomatology of such chronic disease thereafter.  Therefore, presumptive service connection based upon a chronic disease need not be further addressed.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).
Thus, the Board finds that the Veteran's arthritis of multiple joints, including the left hand, left wrist, bilateral hips, bilateral ankles, and bilateral feet, is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of service discharge.  Consequently, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis of multiple joints.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Gout Claims

Turning to the Veteran's claims for service connection for gout of the right great toe, left great toe, and other joints, including his left ankle, his STRs do not reveal any complaints, treatment, or diagnoses referable to gout during service.  Post-service VA treatment records contain an assessment of gout in June 2004 and show medication prescribed for such condition.  During VA treatment in May 2012, the treatment provider noted that generally the Veteran's gout flare-ups involve his feet/toes and that he never has flare-ups in his knees or upper extremities.  Subsequently, the Veteran stated during VA treatment in October 2013 that he only had one episode of gout in his right great toe and that, otherwise, when he experiences gout it is in his left great toe and forefoot.  Thereafter, a September 2014 VA treatment record notes that the Veteran stated he had flare-ups of gout in his bilateral great toes, feet, and ankles.

The Veteran was examined in regard to these claims in August 2015.  The examiner noted a gout diagnosis for the Veteran's left great toe in 2008 and that it spread to his right great toe two years later.  The examiner reported that this was the only episode affecting the right great toe and, since then, his flare-ups have only occurred in his left great toe.  The Veteran reported his last flare-up was 18 months prior to the examination and lasted four days.  He further reported that he uses prednisone, crutches, or bedrest to treat flare-ups and that he is currently not on allopurinol and had ran out of such medication quite a while back.  The VA examiner concluded that the Veteran's only joints affected by gout are the great toes of his bilateral feet.  The examiner also concluded that it was less likely than not that the Veteran's gout was incurred in or caused by an in-service injury, event, or illness.  She stated that there are no STRs regarding foot problems or elevated uric acid in the Veteran's record.  She also reported that the Veteran told her he did not develop gout until 2007 or 2008.  The examiner explained that gout is a very inflammatory arthritis caused by elevated uric acid levels and is not due to degenerative, wear and tear type injuries that lead to degenerative joint disease.  She further explained that these are two completely independent disease processes and have different radiologic manifestations.

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claims for service connection for gout of the right great toe, left great toe, and other joints, including the left ankle.  The Board further finds that the opinion of the August 2015 VA examiner, provided after reviewing the record and examining the Veteran, is highly probative as it reflects consideration of all relevant facts and the examiner provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  In addition, as neither the Veteran's VA treatment records nor the August 2015 VA examination indicated a diagnosis of gout for joints other than his right great toe and left great toe, his claim of service connection for gout of multiple joints other than his right great toe and left great, including his left ankle, is denied due to a lack of a current disability.  See Brammer, supra; McClain, supra; Romanowsky, supra.  

To the extent the Veteran believes that his gout is related to his military service and reported that it affected his feet and ankles during VA treatment in September 2014, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing gout and offering an opinion as to its etiology are matters not capable of lay observation and require medical expertise to determine.  Specifically, the question of the presence and causation of such disorder involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, supra (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's statements as to the presence of gout in joints other than his right and left great toes and the etiology of his gout are not competent evidence and, consequently, are afforded no probative weight.

The Board acknowledges that the Veteran submitted an internet article regarding gout.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical article submitted by the Veteran only provides general information regarding gout.  It is not accompanied by any corresponding clinical evidence specific to the Veteran, and does not suggest a generic relationship between the Veteran's gout and his military service with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.  

As gout is an arthritic condition, the Board has also considered whether service connection for gout of the right great toe, left great toe, and multiple other joints, including the left ankle, on a presumptive basis is warranted.  However, the Veteran does not contend, and the evidence does not show, that he manifested gout within one year of service or that he experienced a continuity of symptomatology of such chronic disease thereafter.  Therefore, presumptive service connection based upon a chronic disease need not be further addressed.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Therefore, the Board finds that gout of the right great toe, left great toe, and multiple other joints, including the left ankle, are not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of service discharge.  Consequently, service connection for such disorders is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for gout of the right great toe, left great toe, and multiple other joints, including the left ankle.  As such, that doctrine is not applicable in the instant appeal, and such claims must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for arthritis of multiple joints, to include the left hand, left wrist, bilateral hips, bilateral ankles, and bilateral feet, is denied.

Service connection for right great toe gout is denied.

Service connection for left great toe gout is denied.

Service connection for gout of multiple joints, to include the left ankle, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


